The Vice-Chancellor.
The petition does not set forth a single circumstance of misconduct on the part of the late guardian. But even if it did, I find no case where a person can be called upon to account through a petition, ¿fter the period of his guardianship has ceased. If the petitioner were under age, then; Under the rules and practice of the court, a bill Would be unnecessary.
In this case, the relation of guardian and ward has ceased; and the former is no longer an officer of the court. If the petitioner has any claim, he must file a bill.
Motion denied, with costs.